        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 1 of 13



                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  )
                                          )
            v.                            ) Criminal No. 19-CR-369 (APM)
                                          )
                                          )
TERRELL ARMSTEAD,                         )
                                          )
                                          ) Judge Amit P. Mehta
            Defendant.                    )
__________________________________________)

                   GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                    MOTION TO MODIFY PROTECTIVE ORDERS

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, submits this opposition to the Defendant’s motion to modify the

protective orders governing the discovery materials involved in the above-captioned matter (the

“Motion”). See ECF No. 124. For reasons stated below, the government submits that the Motion

should be denied. In support, the government relies on the following factual and legal authority,

as well as any that may be offered at a hearing on this motion.

                                  PROCEDURAL HISTORY

        The Defendant, Terrell Armstead (aka “Rell” or “Supreme 16”), was charged by

Criminal Complaint in the District of Columbia with two counts of sex trafficking by force, fraud,

or coercion in violation of 18 U.S.C. § 1591; one count of sex trafficking a minor in violation of

18 U.S.C. § 1591(a)(1), (2), and (b)(2); one count of conspiracy to sex traffic minors in violation

of 18 U.S.C. § 1594(c); one count of coercion and enticement in violation of 18 U.S.C. § 2422;

one count of transportation with intent to engage in criminal sexual activity in violation of 18

U.S.C. § 2423(a); one count of interstate travel/instrumentality in aid of racketeering – sex
        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 2 of 13



trafficking enterprise in violation of 18 U.S.C. § 1952; and one count of obstruction of justice in

violation of 18 U.S.C. § 1591(d). See ECF No. 1. He was arrested and made his initial

appearance on May 2, 2019, at which point the Court granted the government’s motion requesting

that the Defendant be detained pending trial.

        On July 30, 2019, the Government filed an Unopposed Motion for Protective Order. See

ECF No. 14. The Court granted this Motion on August 1, 2019. Paragraph 8 of this Protective

Order provides:

   If the defendant is incarcerated by the District of Columbia Department of Corrections
   (hereinafter “DCDOC”), defense counsel is authorized to provide a copy of the materials to
   the DCDOC Office of General Counsel so that the defendant can view the materials pursuant
   to DCDOC’s alternative viewing procedure. Nothing in this Order relieves the defendant or
   the legal defense team of its obligation to execute a waiver, or to comply with any other
   requirements established by the DCDOC’s Procedures for Attorney Visitation and
   Discovery/Surveillance Review policy.

See ECF No. 14 Ex. 1 ¶ 8.

        On November 1, 2019, the Grand Jury returned an Indictment charging the Defendant

with two counts of sex trafficking by force, fraud, or coercion in violation of 18 U.S.C. § 1591;

one count of sex trafficking a minor in violation of 18 U.S.C. § 1591(a)(1), (2), and (b)(2); one

count of conspiracy to sex traffic minors in violation of 18 U.S.C. § 1594(c); one count of

coercion and enticement in violation of 18 U.S.C. § 2422; one count of transportation with intent

to engage in criminal sexual activity in violation of 18 U.S.C. § 2423(a); one count of interstate

travel/instrumentality in aid of racketeering – sex trafficking enterprise in violation of 18 U.S.C.

§ 1952; and one count of obstruction of justice in violation of 18 U.S.C. § 1591(d). See ECF

No. 23. On November 8, 2019, the Defendant was arraigned and entered a plea of not guilty on

Counts One through Eight.
        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 3 of 13



        On January 6, 2020, the Government filed another Unopposed Motion for Protective

Order regarding discovery of PPMS/CADRPTS materials. See ECF No. 46. The Court granted

this order on January 6, 2020. See ECF No. 47.

        On February 25, 2020, the Government filed a Motion In Limine to preclude the use of

victim’s last names during the course of trial. See ECF No. 76. Specifically, the Government

requested that the victims and witnesses previously identified as S.J., M.C., J.J., E.G., O.S., and

S.B. be allowed to testify using only their first names, and that counsel for the Defendant refrain

from using their last names during cross-examination and argument. See ECF No. 76. The Court

granted this motion in limine on February 26, 2020.

        The Defendant remained in custody prior to and during trial, which began on February

26, 2020. The trial concluded on March 6, 2020. The jury began deliberating on March 9, 2020

and returned a verdict on March 16, 2020. The jury found the Defendant guilty on Count 2, but

did not reach a verdict on the remaining counts. The Court declared a mistrial on Counts 1 and

3-8. The Defendant remains in custody following his conviction, and is awaiting sentencing on

Count 2 of the Indictment, and on a separate case in which he pled guilty to conspiring to defraud

the United States and to possessing a firearm as a prohibited person. See ECF No. 121 at p. 1

(“Defendant Terrell Armstead is before the court in two cases. In 18-cr-357, he pled guilty to one

count of conspiracy to commit an offense against the United states, 18 U.S.C. § 371, and one

count of felon in possession of a firearm, 18 U.S.C. § 922(g)(1); he is awaiting sentencing in that

matter. In 19-cr-369, a jury found Defendant guilty of one count of sex trafficking by force, fraud,

and coercion, 18 U.S.C. § 1591, but was unable to reach a verdict on the remaining seven

counts.”).
         Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 4 of 13



         On April 3, 2020, the Defendant filed a Motion for Bond Review, seeking release in both

cases, citing the COVID-19 pandemic and its spread within the D.C. Department of Corrections

facilities. See ECF No. 119. The Government filed its Opposition on April 6, 2020. See ECF No.

120. The Court denied the Defendant’s Motion on April 10, 2020. See ECF No. 121.

         On May 4, 2020, the Court set a Status Conference or June 3, 2020. A jury trial has been

set for October 14, 2020. The parties are still attempting to negotiate a resolution to avoid a retrial.

See ECF No. 118.

         The Defendant filed this Motion on May 13, 2020, asking the Court modify the

protective orders governing the discovery materials involved in this case and permit certain

materials to be provided to the Defendant. See ECF No. 124. For the reasons outlined below, the

Court should deny the Motion.

                            RELEVANT FACTUAL BACKGROUND

        In May of 2018, the Defendant’s Instagram account, in which he bragged and boasted about

the “lifestyle” he enjoyed by sexually abusing and exploiting women, caught the attention of the

joint Metropolitan Police Department and Federal Bureau of Investigation’s Child Exploitation

and Human Trafficking Task Force. Not only did the Defendant use his Instagram account to

brag about his illegal “business” that made money off of the sexual exploitation of women, but he

also used the direct messaging feature as a tool to recruit vulnerable, young women, including the

victim this Court now knows as Olga. Through a series of messages, the Defendant repeatedly

attempted to induce, entice and persuade Olga to travel from Ohio to the District of Columbia in

order to get her to engage in prostitution for his financial benefit. The Defendant promised Olga

that he knew “all the upscale sites” and that she could earn more money from wealthier clients.
        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 5 of 13



After repeatedly encouraging her to pack her belongings and leave Ohio, on June 19, 2018, Olga

agreed to travel from Cleveland, Ohio to meet and work for the Defendant in the commercial sex

trade. On June 23, 2018, Olga left Cleveland, Ohio and drove to the Defendant’s home in

Baltimore, Maryland.

       A mere four days later, on June 27, 2018, the Defendant posted a picture on his Instagram

account of himself, Olga, and another woman, who the Court now knows as Sadie. In this post,

the Defendant bragged, “I put pressure on my bitches .. if they don’t fold .. they turn into

diamonds.” As the months went by, the Defendant posted several other pictures and videos of

Sadie and Olga, wearing provocative clothing and in various stages of undress. The Defendant

also enjoyed posting pictures of himself surrounded by firearms. For example, on July 23, 2018,

the Defendant posted a picture of himself holding a semi-automatic firearm while he was in

Southeast D.C. There were several other pictures posted by the Defendant in which he, other males,

Olga and Sadie are holding firearms – despite the fact that, as a convicted felon, the Defendant is

prohibited from possessing a firearm.

       As the government proved during trial, the Defendant used a variety of methods to exert

control over Olga. He pointed guns at her, and held a gun to her head. In fact, at trial, the

government introduced an extremely disturbing photograph that the Defendant took in which he

is pointing a gun at Sadie while she is sitting up in bed. The Defendant edited this picture and

added the following text: “What do you mean slow night?” While defense counsel tried to portray

the Defendant’s actions as a joke, the Court heard testimony from law enforcement that, in the

District of Columbia, pointing a gun at someone is a felony. Additionally, at trial, the jury heard

testimony from both Sadie and Olga that the Defendant sexually assaulted Sadie.            On one
         Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 6 of 13



occasion, while the Defendant was having sex with Sadie, he pointed a gun at her face. The

Defendant instructed Sadie to open her mouth. Even after Sadie shook her head no, and said no,

the Defendant continued to demand that Sadie open her mouth while pointing a gun at her face.

When Sadie opened her mouth, the Defendant put the gun in Sadie’s mouth and called her a “good

little bitch.”

          In addition to acts of physical violence, the Defendant exerted control over Olga by taking

her social security card, identification card, and her car keys. He also prohibited her from going

anywhere alone. The Defendant’s aggressive, assaultive and controlling behavior caused Olga to

live in fear that she would be physically harmed if she did not make her daily quota, or if she tried

to leave the Defendant. It took Olga months to figure out an exit plan in order to leave the

Defendant. She made that decision to leave in September of 2018. Olga was not permitted to

take any of the money she earned, nor any of the clothing that the Defendant purchased for her

using the money that Olga and Sadie made through commercial sex. While she packed her bags

to leave, the Defendant paced around the house holding a loaded, semi-automatic weapon. He

continued to look out the windows, fearful that he was finally going to be arrested for his ongoing

assaultive, exploitative, criminal conduct. Olga was able to leave the Defendant’s home. Shortly

thereafter, the Defendant began serving a six month sentence for his Human Trafficking conviction

in Montgomery County.

        Despite the fact that the Defendant pled guilty in the Montgomery County case, and

admitted to repeatedly transporting Sadie and another woman, identified in these proceedings at

Erica, to multiple hotels in Maryland for the purposes of prostitution, the Defendant blamed the

victims for the fact that he was held accountable for his crimes. In recorded jail calls, the
        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 7 of 13



Defendant can be heard telling Sadie that if she had “just kept her mouth shut” or “told them what

I told you to” he would have never had to go to jail in the first place. While the Defendant was

in jail, he called Sadie repeatedly – often several times a day. He did so knowing that Sadie was

on probation, and that a condition of her probation was that she not have any contact with the

Defendant. The Defendant didn’t care about that. As the Court is now well-aware, the Defendant

was fixated on controlling Sadie and attempting to ensure that he would not be held accountable

for his crimes. For example, when the Defendant learned that Sadie had been subpoenaed to

appear before the grand jury, the Defendant instructed her on what to tell prosecutors, and how she

should testify. During a call on March 24, 2019, Sadie informed the Defendant that she was

meeting with the prosecutor the following day. The Defendant instructed Sadie, “Let them people

know that I am not with no prostitution. I never took nobody nowhere for no prostitution or nothing

like that. That I’m just your boyfriend.” The Defendant’s efforts succeeded, at first. On March 25,

2019, Sadie came to the United States Attorney’s Office and falsely claimed that while the

Defendant drove her from Maryland to locations in D.C., he did not know that she was going to

engage in prostitution. As a result, Sadie was arrested and charged with Conspiracy to Commit

Sex Trafficking and Attempting to Obstruct, Interfere and Prevent the Enforcement of the Sex

Trafficking by Force, Fraud and Coercion Statute.

       The Court now knows that, even after Sadie was arrested, and in the months leading up to

his trial, the Defendant refused to stop contacting Sadie. Despite it being a clear violation of jail

rules, the Defendant and his mother organized daily calls with Sadie, so that the Defendant could

continue to maintain control over her, and attempt to persuade her either not to testify or to perjure

herself for his benefit. As this Court is aware, the Government filed a Motion for an Order of
        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 8 of 13



Protection for Sadie, in an effort to stop this ongoing conduct. When Sadie and the Defendant’s

phone privileges were restricted by the jail, he began sending her messages using the jail’s

commissary kiosk. These messages turned threatening and, in the weeks leading up to trial, the

Defendant sent Sadie a message which read, “Stop fucking playing with me.”

       This Court is also aware that this Defendant used his transportation to and from Court, and

his contact with other inmates, in an effort to get information about Sadie’s whereabouts and

whether or not she was willing to testify against him. Even during trial, and despite the fact that

the Government ensured that there was a separation order in place to prevent the Defendant from

having any contact with Sadie, the Defendant was yelling out to Sadie from the holding cell, mere

moments before she was going to testify as a witness before the Court. Even in the presence of

U.S. Marshalls, the Defendant continued his brazen, shameless, efforts to intimidate the vulnerable

victims in this case. He has demonstrated that – to this day- he is a danger to the victims and

witnesses who may be called again to testify against him in the retrial of the remaining counts.

                                            ARGUMENT

   I. Legal Standard

       Courts “may, for good cause, deny, restrict, or defer discovery or inspection, or grant other

appropriate relief.” Fed. R. Crim. P. 16(d)(1); see also United States v. Flynn, 411 F. Supp. 3d 15,

29 (D.D.C. 2019); United States v. Libby, 429 F. Supp. 2d 18, 21 (D.D.C.), opinion amended on

reconsideration, 429 F. Supp. 2d 46 (D.D.C. 2006). “The protective order and its management by

the district court reflect an appropriate balancing of interests in the relevant case-specific context.”

United States v. Celis, 608 F.3d 818, 831 (D.C. Cir. 2010). “[D]isclosures the government would

be required to make under Rule 16 . . . turn[ ] on a balancing of interests.” United States v. Williams
        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 9 of 13



Cos., 562 F.3d 387, 395 (D.C. Cir. 2009). The government need not “demonstrate to the court in

the first instance on a document-by-document basis that each item [subject to a protective order]

should be protected[;]” however, it must make a “threshold showing of good cause” to restrict the

defense's access to discovery. United States v. Concord Mgmt. & Consulting LLC, 404 F. Supp.

3d 67, 74–75 (D.D.C. 2019) (internal citations and quotations omitted).

        “The burden of showing ‘good cause’ is on the party seeking the order, and ‘among the

considerations to be taken into account by the court will be the safety of witnesses and others, a

particular danger of perjury or witness intimidation, and the protection of information vital to

national security.’ ” United States v. Cordova, 806 F.3d 1085, 1090 (D.C. Cir. 2015) (citations and

alterations omitted). Good cause for a protective order “is established on a showing that disclosure

will work a clearly defined and serious injury to the party seeking closure.” United States v. Wecht,

484 F.3d 194, 211 (3d Cir. 2007) (internal quotation marks omitted); see also United States v.

Smith, 985 F. Supp. 2d 506, 523 (S.D.N.Y. 2013). If the government makes this showing, “the

court has relatively unconstrained discretion to fashion an appropriate protective order.” United

States v. Jimmy Johnson, 314 F. Supp. 3d 248, 252 (D.D.C. 2018); see also United States v.

O'Keefe, No. 06-CR-0249, 2007 WL 1239204, at *2 (D.D.C. Apr. 27, 2007) (describing the court's

discretion as “vast”).

   II. There is No Good Cause To Modify The Protective Orders

       Citing no legal authority within the two-page Motion, other than citing Fed. R. Crim. P.

16, the Defendant asserts that the existing protective orders should be modified to allow the

Defendant to receive physical copies of discovery materials and trial exhibits at the D.C. Jail

because the COVID-19 pandemic has made it “unsafe and unrealistic” for defense counsel to visit
         Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 10 of 13



the D.C. Jail to review documents with the Defendant. See generally Motion. While the

Government acknowledges that there is currently a public health crisis, the existence of a novel

virus does not alter the analysis under Rule 16 and other relevant authority regarding whether the

Court should modify the protective orders governing discovery materials in this case. The Court

should deny the Motion.

         The Defendant places great emphasis on the limitations on his ability to communicate with

counsel. Though limited, communication with counsel is still available. Furthermore, at the

present time it is unclear whether or not there was be a retrial in this matter, as the parties have

been attempting to reach a resolution in this matter. Furthermore, trial is not scheduled to begin

until October 14, 2020, and the expectation remains that prior to that date, restrictions on in person

communication will have eased. See ECF No. 118. Presently, Defendant has not shown that

contact visits are necessary for, or that other limits are impeding, preparation of his defense at this

time. See United States v. Chandler, 316 Fed. App’x 676, 677 (9th. Cir. 2009) (affirming denial

of continuance of trial because “extensive face-to-face contact between [defendant] and defense

counsel was not necessary to prepare for trial and counsel could have consulted with [defendant]

by other means, including by telephone”). The D.C. Jail allows for telephone calls, and the

Defendant is able to speak with attorneys, defense investigators, and any experts. There is no

indication that the D.C. Jail would restrict such access in reaction to COVID-19, or that if there

were some limits, these limits would be anything but temporary. 1 Indeed, all criminal defendants




1
  As detailed in the Government’s Opposition to the Defendant’s Motion for Bond Review, see ECF No. 120, the
United States Attorney’s Office has been in consultation with the D.C. Department of Corrections (DOC) to obtain
relevant information as to its handling of the public health crisis. The office continues to get daily updates about what
DOC has done and continues to do to ensure the safety of its incarcerated population. See ECF No. 120.
        Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 11 of 13



in custody face some limitations on their meetings with counsel, if only because business and

visiting hours are not unlimited.

        The Defendant claims that there is “minimal risk associated with allowing defendant to

retain these materials for review.” See Mot. at p. 2. Nothing could be further from the truth. The

Defendant’s ongoing behavior in the months leading up to the trial, and his brazen and shameless

behavior during trial, illustrate the fact that there remains a serious danger and risks inherent in the

Defendant’s request to modify the protective orders to allow him to retain copies of discovery,

including trial exhibits, at the D.C. Jail. The trial exhibits, for example, contain highly sensitive

information about these victims. For example, Government’s Exhibit 1 is Sadie’s birth certificate.

The advertisements posted on Backpage.com also constitute a large number of exhibits. These

advertisements show the victims and witnesses in this case in various states of undress, and posed

provocatively, including photographs of Sadie when she was a minor. Providing copies of these

to an incarcerated individual, like the Defendant, to have unfettered access to inside a correctional

facility violates the victim’s rights to dignity and privacy under the Crime Victims’ Rights Act.

See Title 18 U.S.C. §§3509 and 3771(a)(1) and (a)(8).              Similar photos are found in the

Defendant’s Instagram and Facebook accounts, which were also admitted as evidence during the

trial. Other documents admitted as evidence at trial contain the victims and witnesses first and last

names and other identifying information, which similarly should not be circulated around the DC

jail.

        This Defendant has demonstrated time and time again that he is willing to use any tool at

his disposal in an effort to control, threaten, and intimidate Sadie. There can be no doubt that he

will use unfettered access to the discovery materials and trial exhibits for this same purpose. For
       Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 12 of 13



these reasons, there is no good cause to modify the current protective orders governing discovery

in this case, and the Defendant should not be permitted to review and retain discovery materials

outside of the bounds of the current protective orders.

                                         CONCLUSION

       For the foregoing reasons, the Government respectfully requests that the Court deny the

Defendant’s Motion.

                                              Respectfully submitted,

                                              TIMOTHY SHEA
                                              UNITED STATES ATTORNEY

                                              _/s/_Amy E. Larson ________________________
                                                     Amy E. Larson, N.Y. Bar Number 4108221
                                                     Kenya K. Davis, D.C. Bar Number 502305
                                                     Elizabeth A. Hutson, D.C. Bar No. 1024845
                                                     Assistant United States Attorneys
                                                     555 Fourth Street, N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 252-7863
                                                     Email: Kenya.Davis@usdoj.gov
                                                     Amy.Larson2@usdoj.gov
                                                     Elizabeth.Hutson@usdoj.gov
      Case 1:19-cr-00369-APM Document 125 Filed 05/18/20 Page 13 of 13



                             CERTIFICATE OF SERVICE


      I hereby certify that the GOVERNMENT'S OPPOSITION was duly served upon the
Defendant by electronic means via the Court’s ECF system.

      This 18th day of May, 2020.



                                     _/s/_Amy E. Larson ________________________
                                            Amy E. Larson, N.Y. Bar Number 4108221
                                            Kenya K. Davis, D.C. Bar Number 502305
                                            Elizabeth A. Hutson, D.C. Bar No. 1024845
                                            Assistant United States Attorneys
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone: (202) 252-7863
                                            Email: Kenya.Davis@usdoj.gov
                                            Amy.Larson2@usdoj.gov
                                            Elizabeth.Hutson@usdoj.gov
